DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection

Applicant argues that “Fisher’s UE identity is not used by a WT to identify the UE when a handover without WT change is performed.”  Examiner disagrees with Applicant’s arguments.  The claim does not state that a handover without WT change is performed.  If Applicant wishes to claim without WT change then Applicant may do so but currently the claim does not state this.  Therefore, Applicant’s argument is not persuasive.

Next, Applicant argues that the references do not teach a message for requesting handover and an identifier of the terminal uniquely identifying the terminal on an Xw interface; wherein the identifier of the terminal uniquely identifies the terminal on the Xw interface is used by a WT to identify the terminal.  Examiner disagrees.  The combinations of references teaches these limitations.  R3-152607 discloses receiving, from a second RAN node, a message for requesting a handover from the second radio access network node to the first radio access network node, wherein the message (See R3-152607 section 2.3; sharing WLAN configuration and measurements between source and target cells (e.g. receiving from one cell (e.g. second radio access network node)) for UE; this is for the LWA (e.g. WLAN aggregation))  Ozturk discloses wherein an Xw interface is used for handover (See Ozturk para. 78, lines 2-3) Fischer discloses wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal.  (See Fischer para. 35, lines 5; UE identity (e.g. identifier) in handover request message)  Therefore, Applicant’s arguments are not persuasive. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 28 recites wherein the identifier of the terminal is used by the WT to check whether a user equipment (UE) context for the terminal is present.  However, claim 16 recites that the method is performed by a first RAN.  Therefore, it is unclear if Applicant is claiming a method performed by many different devices or a method of a first RAN.

Claim 29 recites wherein the identifier of the terminal is used by the WT to check whether a user equipment (UE) context for the terminal is present.  However, claim 22 recites that the first RAN node.   Therefore, it is unclear if Applicant is claiming a system containing many devices or the first RAN node.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over R3-152607 (3GPP TSG RAN WG3 Meeting #90; 16-20 Nov 2015-IDS), and further in view of Ozturk (2015/0109927) and further in view of Fischer (2009/0061878) and further in view of Burbidge (Liaison from 3GPP on LWA and LWIP. IEEE802.11-16/351r1. March 2016) and further in view of Xu (2018/0049063).

	Regarding claim 16, R3-152607 discloses a method performed by a first radio access network (RAN) node for controlling Wireless Local Area Network (WLAN) aggregation, wherein the WLAN aggregation is to establish a dual connection of evolved-universal terrestrial radio access network (E-UTRAN) connection and a WLAN connection for a terminal, the method comprising: (See R3-152607 section 2; E-UTRAN; section 2.3, para.1; LWA (e.g. LTE-WLAN aggregation; e.g. dual connection); connection are time/frequency resources used for connection between the E-UTRAN and UE and the connection between the WLAN and the UE (a terminal))
receiving, from a second RAN node, a message for requesting a handover from the second radio access network node to the first radio access network node, wherein the message includes WLAN information including configuration information on WLAN aggregation for a terminal associated with an E-UTRAN connection for the second radio access network node; (See R3-152607 section 2.3; sharing WLAN configuration and measurements between source and target cells (e.g. receiving from one cell (e.g. second radio access network node)) for UE; this is for the LWA (e.g. WLAN aggregation))
controlling WLAN aggregation for the terminal associated with an E-UTRAN connection for the first radio access network node based on the received WLAN information. (See R3-152607 section 2.3; information exchange result in target prepared for LWA (e.g. controlling WLAN aggregation) based upon info)
R3-152607 does not explicitly disclose wherein an Xw interface is used for handover and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment.   However, Ozturk does disclose wherein an Xw interface is used for handover (See Ozturk para. 78, lines 2-3) and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment.  (See Ozturk para.61, line 7; EUTRAN; para. 78; bearers added or deleted based upon whether the bearers are for a WiFi AP or another enodeb; see also fig. 12, para. 70)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 to include the teaching of wherein an Xw interface is used for handover and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment of Ozturk with the motivation being to provide compatibility with already deployed systems that utilize the 3GPP family of standards and further using known methods (Xw interface) that yields predictable results (3GPP standards compatibility) and further to save bandwidth on other interfaces which frees these interfaces up to be used of other data which may not be suitable for the Xw interface and further in order to select the best link for data transmission (See Ozturk para. 70) and further to allow for optimization of parameters between devices.
R3-152607 in view of Ozturk does not explicitly disclose wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal.  However, Fischer does disclose wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal.  (See Fischer para. 35, lines 5; UE identity (e.g. identifier) in handover request message)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk to include the teaching of wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal of Fischer with the motivation being to deal with handover failure recovery (See Fischer para. 35, lines 1-3) and further to prevent handing over the wrong UE which may be less than optimal.
R3-152607 in view of Ozturk in view of Fischer do not explicitly disclose wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation.  However, Burbidge does disclose wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation.  (See Burbidge pg. 12; S-KWT key is based on WT Counter received and used for authentication)  Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer to include the teaching of wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation of Burbidge with the motivation being to ensure integrity protection (See Burbidge pg. 12) and further to provide compatibility with the 3GPP standards which saves time and money and further to ensure a secure connection which limits unauthorized access.
R3-152607 in view of Ozturk in view of Fischer in view of Burbidge do not explicitly disclose wherein the WT identifies the terminal based upon an identifier.  However, Xu does disclose wherein the WT identifies the terminal based upon an identifier.  (See Xu para. 92-94; WT addition Request message includes eNBXwAPID, WTXwAP ID to identify the UE (e.g. both IDs used to uniquely identify); see also table 2, enbUEXwAPID, WT UEXwAPID)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer in view of Burbidge to include the teaching of wherein the WT identifies the terminal based upon an identifier of Xu with the motivation being to ensure the correct UE settings are being modified (as opposed to not knowing and just guessing) and further to allow for easier identification of a UE in a mixed WLAN-LTE-5G integrations scenario (wherein identification may be more difficult).

Regarding claim 19, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the method of claim 16, wherein the WLAN information further includes WLAN measurement report information.  (See R3-152607 section 2.3; sharing WLAN configuration and measurements between source and target cells (e.g. receiving from one cell (e.g. second radio access network node)) for UE; this is for the LWA (e.g. WLAN aggregation))

	Regarding claim 20, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the method of claim 16, wherein the WLAN information further includes information on WLAN capability of the terminal. (See R3-152607 section 2.3; UE history information which helps target decide LWA config (e.g. WLAN capability))

Regarding claim 21, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the method of claim 16, wherein the WLAN information further includes information on a WT node for the WLAN aggregation for the terminal, wherein the information on the WT node includes an identifier of the WT node. (See Ozturk para. 95; eNB1 sends handover request message including identifier of AP and list of bearers offloaded to AP (e.g. information on a WT node for WLAN aggregation for the terminal), to eNB2) The motivation being to conform to known standards which saves time and money and further to allow for handover in a LWA environment which allows for optimal wireless communication and maximizes limited wireless resources and further to identify resources and/or devices used so as to allow for seamless handover.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over R3-152607 (3GPP TSG RAN WG3 Meeting #90; 16-20 Nov 2015-IDS), and further in view of Ozturk (2015/0109927) and further in view of Fischer (2009/0061878) and further in view of Burbidge (Liaison from 3GPP on LWA and LWIP. IEEE802.11-16/351r1. March 2016) and further in view of Xu (2018/0049063) and further in view of R2-161496 (3GPP TSG RAN WG2 Meeting #93; 15-19 Feb 2016-IDS). 

Regarding claim 17, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the method of claim 16.
R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu does not explicitly disclose wherein the LWA configuration information includes a mobility set. However, R2-161496 does disclose wherein the LWA configuration information includes a mobility set. (See R2-161496 pg. 1 section 2; mobility set in LWA) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu to include the teaching of wherein the LWA configuration information includes a mobility set of R2-161496 with the motivation being to allow use of LWIP (See R2-161496 pg. 3, section 5) and further to conform to 3GPP TSG-RAN standards (which provides compatibility and saves money and time (as opposed to creating a new standard and replacing all devices on a network)).

	Regarding claim 18, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu in view of R2-161496 discloses the method of claim 17, wherein the mobility set of the WLAN aggregation for the terminal includes a group of deleted WLAN identifier or a group of added WLAN identifiers.  (See R2- 161496 pg. 2-3; wlan-ToReleaselist (e.g. deleted WLAN identifier; wlan-ToAddlist (e.g. added WLAN identifiers)) The motivation being to allow use of LWIP (See R2- 161496 pg. 3, section 5) and further to conform to 3GPP TSG-RAN standards (which provides compatibility and saves money and time (as opposed to creating a new standard and replacing all devices on a network)) and further to allow for updated lists of WLAN networks which optimizes which network is best to use (best delay, signal strength, least congested) and to remove WLANs that no longer meet requirements (which saves battery, memory, processing etc.).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over R3-152607 (3GPP TSG RAN WG3 Meeting #90; 16-20 Nov 2015-IDS), and further in view of Ozturk (2015/0109927) and further in view of Fischer (2009/0061878) and further in view of Burbidge (Liaison from 3GPP on LWA and LWIP. IEEE802.11-16/351r1. March 2016) and further in view of Xu (2018/0049063) and further in view of Somasundaram (2008/0261600).

Regarding claim 28, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the method of claim 16.  R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu do not explicitly disclose wherein the identifier of the terminal is used to check whether a UE context for the terminal is present.  However, Somasundaram does disclose wherein the identifier of the terminal is used to check whether a UE context for the terminal is present.  (See Somasundaram para. 35, lines 3-5)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu to include the teaching of wherein the identifier of the terminal is used to check whether a UE context for the terminal is present of Somasundaram with the motivation being to ensure continuity of connection requirements in a handover situation and further using known methods (storing context of a UE) which yields predictable results (meeting requirements a UE identified by an identifier).


Claims 22, 25, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over R3-152607 (3GPP TSG RAN WG3 Meeting #90; 16-20 Nov 2015-IDS), and further in view of Ozturk (2015/0109927) and further in view of Fischer (2009/0061878) and further in view of Burbidge (Liaison from 3GPP on LWA and LWIP. IEEE802.11-16/351r1. March 2016) and further in view of Xu (2018/0049063).

	Regarding claim 22, R3-152607 discloses a first radio access network node for controlling Wireless Local Area Network (WLAN) aggregation, wherein the WLAN aggregation is to establish a dual connection of evolved-universal terrestrial radio access network, E-UTRAN, bearer and a WLAN bearer for a terminal, comprising: (See R3-152607 section 2; E-UTRAN; section 2.3, para.1; LWA (e.g. LTE-WLAN aggregation; e.g. dual connection); connection are time/frequency resources used for connection between the E-UTRAN and UE and the connection between the WLAN and the UE (a terminal))
	a receiving module configured to receive, from a second radio access network node, a message for requesting a handover from the second radio access network node to the first radio access network node, wherein the message includes WLAN information including configuration information on WLAN aggregation for a terminal associated with an E-UTRAN connection for the second radio access network node (See R3-152607 section 2.3; sharing WLAN configuration and measurements between source and target cells (e.g. receiving from one cell (e.g. second radio access network node)) for UE; this is for the LWA (e.g. WLAN aggregation); module is combination of processor executing an algorithm stored in memory)
a determination module configured to control WLAN aggregation for the terminal associated with an E-UTRAN connection for the first radio access network node based on the received WLAN information. (See R3-152607 section 2.3; information exchange result in target prepared for LWA (e.g. controlling WLAN aggregation) based upon info); module is combination of processor executing an algorithm stored in memory)
R3-152607 does not explicitly disclose wherein an Xw interface is used for handover and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment.   However, Ozturk does disclose wherein an Xw interface is used for handover (See Ozturk para. 78, lines 2-3) and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment.  (See Ozturk para.61, line 7; EUTRAN; para. 78; bearers added or deleted based upon whether the bearers are for a WiFi AP or another enodeb; see also fig. 12, para. 70)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 to include the teaching of wherein an Xw interface is used for handover and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment of Ozturk with the motivation being to provide compatibility with already deployed systems that utilize the 3GPP family of standards and further using known methods (Xw interface) that yields predictable results (3GPP standards compatibility) and further to save bandwidth on other interfaces which frees these interfaces up to be used of other data which may not be suitable for the Xw interface and further in order to select the best link for data transmission (See Ozturk para. 70) and further to allow for optimization of parameters between devices.
R3-152607 in view of Ozturk does not explicitly disclose wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal.  However, Fischer does disclose wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal.  (See Fischer para. 35, lines 5; UE identity (e.g. identifier) in handover request message)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk to include the teaching of wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal of Fischer with the motivation being to deal with handover failure recovery (See Fischer para. 35, lines 1-3) and further to prevent handing over the wrong UE which may be less than optimal.
R3-152607 in view of Ozturk in view of Fischer do not explicitly disclose wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation.  However, Burbidge does disclose wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation.  (See Burbidge pg. 12; S-KWT key is based on WT Counter received and used for authentication)  Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer to include the teaching of wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation of Burbidge with the motivation being to ensure integrity protection (See Burbidge pg. 12) and further to provide compatibility with the 3GPP standards which saves time and money and further to ensure a secure connection which limits unauthorized access.
R3-152607 in view of Ozturk in view of Fischer in view of Burbidge do not explicitly disclose wherein the WT identifies the terminal based upon an identifier.  However, Xu does disclose wherein the WT identifies the terminal based upon an identifier.  (See Xu para. 92-94; WT addition Request message includes eNBXwAPID, WTXwAP ID to identify the UE (e.g. both IDs used to uniquely identify); see also table 2, enbUEXwAPID, WT UEXwAPID)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer in view of Burbidge to include the teaching of wherein the WT identifies the terminal based upon an identifier of Xu with the motivation being to ensure the correct UE settings are being modified (as opposed to not knowing and just guessing) and further to allow for easier identification of a UE in a mixed WLAN-LTE-5G integrations scenario (wherein identification may be more difficult).

	Regarding claim 25, R3-152607 in view of Ozturk in view of Fischer view of Burbidge in view of Xu discloses the first radio access network node of claim 22, wherein the WLAN information further includes WLAN measurement report information.  (See R3-152607 section 2.3; sharing WLAN configuration and measurements between source and target cells (e.g. receiving from one cell (e.g. second radio access network node)) for UE; this is for the LWA (e.g. WLAN aggregation))

Regarding claim 26, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the first radio access network node of claim 22, wherein the WLAN information further includes information on WLAN capability of the terminal. (See R3-152607 section 2.3; UE history information which helps target decide LWA config (e.g. WLAN capability))

Regarding claim 27, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the first radio access network node of claim 22, wherein the WLAN information further includes information on a WT node for the WLAN aggregation for the terminal, wherein the information on the WT node includes an identifier of the WT node. (See Ozturk para. 95; eNB1 sends handover request message including identifier of AP and list of bearers offloaded to AP (e.g. information on a WT node for WLAN aggregation for the terminal), to eNB2) The motivation being to conform to known standards which saves time and money and further to allow for handover in a LWA environment which allows for optimal wireless communication and maximizes limited wireless resources and further to identify resources and/or devices used so as to allow for seamless handover.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over R3-152607 (3GPP TSG RAN WG3 Meeting #90; 16-20 Nov 2015-IDS), and further in view of Ozturk (2015/0109927) and further in view of Fischer (2009/0061878) and further in view of Burbidge (Liaison from 3GPP on LWA and LWIP. IEEE802.11-16/351r1. March 2016) and further in view of Xu (2018/0049063) and further in view of R2-161496 (3GPP TSG RAN WG2 Meeting #93; 15-19 Feb 2016-IDS) 

Regarding claim 23, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the first radio access network node of claim 22.  R3-152607 in view of Ozturk in view of Fischer in view of Burbidge does not explicitly disclose wherein the LWA configuration information includes a mobility set. However, R2-161496 does disclose wherein the LWA configuration information includes a mobility set. (See R2-161496 pg. 1 section 2; mobility set in LWA) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer in view of Burbidge to include the teaching of wherein the LWA configuration information includes a mobility set of R2-161496 with the motivation being to allow use of LWIP (See R2-161496 pg. 3, section 5) and further to conform to 3GPP TSG-RAN standards (which provides compatibility and saves money and time (as opposed to creating a new standard and replacing all devices on a network)).

	Regarding claim 24, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu in view of R2-161496 discloses the first radio access network node of claim 23, wherein the mobility set of the WLAN aggregation for the terminal includes a group of deleted WLAN identifier or a group of added WLAN identifiers.  (See R2- 161496 pg. 2-3; wlan-ToReleaselist (e.g. deleted WLAN identifier; wlan-ToAddlist (e.g. added WLAN identifiers)) The motivation being to allow use of LWIP (See R2- 161496 pg. 3, section 5) and further to conform to 3GPP TSG-RAN standards (which provides compatibility and saves money and time (as opposed to creating a new standard and replacing all devices on a network)) and further to allow for updated lists of WLAN networks which optimizes which network is best to use (best delay, signal strength, least congested) and to remove WLANs that no longer meet requirements (which saves battery, memory, processing etc.).


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over R3-152607 (3GPP TSG RAN WG3 Meeting #90; 16-20 Nov 2015-IDS), and further in view of Ozturk (2015/0109927) and further in view of Fischer (2009/0061878) and further in view of Burbidge (Liaison from 3GPP on LWA and LWIP. IEEE802.11-16/351r1. March 2016) and further in view of Xu (2018/0049063) and further in view of Somoasundaram (2008/0261600).

Regarding claim 29, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the first RAN node of claim 22.  R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu do not explicitly disclose wherein the identifier of the terminal is used to check whether a UE context for the terminal is present.  However, Somasundaram does disclose wherein the identifier of the terminal is used to check whether a UE context for the terminal is present.  (See Somasundaram para. 35, lines 3-5)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu to include the teaching of wherein the identifier of the terminal is used to check whether a UE context for the terminal is present of Somasundaram with the motivation being to ensure continuity of connection requirements in a handover situation and further using known methods (storing context of a UE) which yields predictable results (meeting requirements a UE identified by an identifier).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461